815 F.2d 703
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter McKinley HARRIS, Plaintiff-Appellant,v.Dewey SOWDERS, George Wilson, and Martha Layne Collins,Defendants-Appellees.
No. 86-5523.
United States Court of Appeals,Sixth Circuit.
March 18, 1987.

Before LIVELy, Chief Judge, WELLFORD, Circuit Judge, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of plantiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleged in the district court that defendants subjected him to cruel and unusual punishment by allowing him to be exposed to the hazardous substance, asbestos.  The district court dismissed the action as frivolous pursuant to 28 U.S.C. Sec. 1915(d) because plaintiff's conclusory allegations failed to demonstrate that he received injury and the injury was caused by defendant's deliberate indifference to the risk of harm presented by the asbestos.


3
The court notes from plaintiff's brief that he petitioned to intervene in the pending action in the United States District Court for the Eastern District of Kentucky in which several Northpoint inmates have been granted a preliminary injunction requiring a thorough evaluation of the existence and extent of any asbestos hazard at Northpoint.


4
Upon consideration, this court concludes that the district court's sua sponte dismissal of this action was proper.   Harris v. Johnson, 784 F.2d 222 (6th Cir. 1986).  Accordingly, the court affirms the district court's decision for reasons stated in the district court's memorandum and order of dismissal dated March 18, 1986.  Rule 9(d)(3), Rules of the Sixth Circuit.